Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1, 8 and 16 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1, 8 and 16 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The most pertinent prior arts are Rhodes and Altman. In combination the prior arts teach the claimed limitations except for “determining how many crystals are included in the gemstone by counting the identified spikes of highest peaks in the display of all positive values; determining a Q rating using the received signals wherein Q is defined as the center frequency of a peak divided by the full width at half maximum of the peak; establishing a unique fingerprint for the gemstone based on the range of received signals and the Q value.” The prior arts do not anticipate nor render obvious the above limitation. By determining a Q rating the claimed method increases the accuracy of determining the gemstone based on the identification of the peaks in the display of all positive values. The fingerprint of the gemstone is based on the acquired signals and claimed processing steps performed on the acquired signals and differentiates this invention from the prior arts. For these reasons, and those presented in the remarks filed on 6/29/2022, claims 1-20 are now in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863